,



                       THEATTORNEY                      GENERAL
                                              TEXAS
                                AUSTIN.       %%XAS     78711
    CWAWYORD c.lMARTlN
     A-rrORNEY QENxmz*x.
                                          February 2, 1972


        Honorable Robert J, Seerden                   Opinion No, M-1064
        Criminal District Attorney
        Victoria  County Courts BldgL                 Re-   Whether the Texas
        Victoria,  Texas 77901                              Election Code, Section
                                                            5Oc, requires the dist-
                                                            rict clerk to report to
                                                            the registrar of voters
                                                            felony convictions re-
                                                            sulting in probated
        Deer   Mr,   Seerden:                               sentences:
              You have requested the opinion of this office whether Sub-
        division 3 of Section 5Oc of the Texas Election Code requires
        that the district clerk report to the registrar of voters felony
        convictions in which the accused receives a probated sentence,
        Section 58~ is a temporary provision enacted by the 62nd Legis-
        lature (Acts 62nd Leg: c R,S, 1971, ch, 827, p: 2509, 2519) and
        will become a permanent amendment of the Texas Election Code up-
        on the occyrrence of events outlined in Section 23 of the amend-
        atory act    (none of which are related to this opinion), Section
        5Oc is codified as Vernon's Election Code, Article 5:18c,

             This office has previously concluded that a person who has
        been found guilty of a felony offense and given a probated sent-
        ence has been convicted, Attorney General"s Opinion No, H-640
        (1970): Such a person is prohibited from voting by Vernon"s
        Election Codej Article 5,01, until the probated sentence is set
        aside as authorized by Article 42,12, Section ai Vernon's Code
        of Criminah Procedure. Attorney General's Opinion No; M-795
        (1971):


               1
               Note that Subdivision 4 of Section 58c states that the
        requirements of Subdivision 3 apply only to those felony convic-
        tions which occur on or after October 1, 1972,




                                               -5201-
Honorable   Robert   J, Seerden,,page 2        (M-1064)



     The obvious
 _-” ~ _
                 purpose.of Section
                              I     5Oc is to require the proper
officials to report to tne registrar of voters all deaths, judg-
ments of mental incompetency, and felony convictions so that the
registrar can remove unqualified voters from the list of regist-
ered voters, Since a person convicted of a felony and serving a
probatni sentence 1s ,ineligibleto vote0 our opinion is that the
language of Subdivision 3 of Section 5Oc requiring that ", D c
the clerk of each court having jurisdiction of the trial of felony
crimes shall furnish to the registrar an abstract of each unap-
pealed conviction for a felony crime and of each final conviction
in appealed cases 0 0 0R includes those convictions in which pro-
bation is assessed.,
                            CONCLUSION
         Beginning October 1, 1972, the district clerk
    is required by Article 5Oc, Texas Election Code, to
    report to the registrar of voters those~felony con-
    victions in which probated sentences are assessed,
    as well as other felony convictions, unless this
    requirement expires as provided in Acts 62nd Leg,,
    R,S. 1971, ch, 827, pe 2509,
                                     8 very truly,
                                           /




Prepared by Roland Daniel Green, III
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W.E, Allen, Co-Chairman
Ben Harrlson
Howard Fender
James Quick
Sam Jones




                                 -5202-
Honorable Robert J, Seerden, page 3     (M-1064)



SAM MC DANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                               -5203-